DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. (US PG. Pub. 2010/0148376) in view of Yamamoto et al. (US PG. Pub. 2012/0300426.


 	Karashima does not teach a conductive material having a boron trifluoride complex.
 	Yamamoto teaches a conductive material (fig. 1B, 33 [paragraph 0046] Yamamoto states, “anisotropic conductive film (ACF) 33”) having a boron trifluoride complex ([paragraph 0067] Yamamoto states, “ACF 33 contains a latent hardener serving as a curing agent…Examples of the latent hardener include…boron trifluoride-amine complexes”).


Regarding claim 2 – Karashima in view of Yamamoto teach the conductive material according to claim 1, wherein the boron trifluoride complex is a boron trifluoride-amine complex (Yamamoto; fig. 1B [paragraph 0067] Yamamoto states, “ACF 33 contains a latent hardener serving as a curing agent…Examples of the latent hardener include…boron trifluoride-amine complexes”).

Regarding claim 7 – Karashima in view of Yamamoto teaches the conductive material according to claim 1, which is a conductive paste (Karashima; figs. 2A-2C [paragraph 0026] Karashima states, “a liquid component (component which remains in liquid phase at room temperature)”; the conductive material is melted and flows and is therefore considered a paste).

Regarding claim 8 – Karashima in view of Yamamoto teach a connection structure comprising: a first connection object member (Karashima; fig. 2(b), 10) having at least .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. in view of Yamamoto et al. as applied to claim 1 above, and further in view of Chen (US PG. Pub. 2011/0284276).

Regarding claim 3 – Karashima in view of Yamamoto teach the conductive material according to claim 1, but fails to teach wherein the content of the boron trifluoride complex in 100% by weight of the conductive material is 0.1% by weight or more and 1.5% by weight or less.
 	Chen teaches wherein the content of the boron trifluoride complex in 100% by weight of the conductive material is 0.1% by weight or more and 1.5% by weight or less ([paragraph 0034] Chen states, “0.5 parts by weight of boron trifluoride-ethylamine complex”).
.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. in view of Yamamoto et al. as applied to claim 1 above, and further in view of Kobayashi et al. (US PG. Pub. 2013/0000964).

Regarding claim 4 – Karashima in view of Yamamoto teach the conductive material according to claim 1, but fails to specifically teach wherein the viscosity at 25°C is 50 Pa*s or more and 500 Pa*s or less.
 	Kobayashi teaches a conductive material (figs. 3-4, all material shown between elements 23 and 22), wherein the viscosity at 25°C is 50 Pa*s or more and 500 Pa*s or less (Kobayashi; [claim 9] Kobayashi states, “which is in a liquid form with a viscosity of 1 to 300 Pas at 25.degree. C. and 5 rpm”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive material as taught by Karashima in view of Yamamoto with the conductive material having a viscosity of 50-500 Pa*s at 25 degrees C as taught by Kobayashi because Kobayashi states 

Regarding claim 5 – Karashima in view of Yamamoto teach the conductive material according to claim 1, but fail to teach wherein the average particle diameter of the solder particles is 0.5 um or more and 100 um or less.
 	Kobayashi teaches wherein the average particle diameter of the solder particles (Kobayashi; fig. 1, 1) is 0.5 um or more and 100 um or less ([paragraph 0017] Kobayashi states, “the conductive particles have an average particle size of 1 to 100 .mu.m”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive material as taught by Karashima in view of Yamamoto with the average particle diameter of the solder particles being between .5 um to 100 um as taught by Kobayashi because Kobayashi states regarding the average particle diameter, “because such a size is appropriate as conductive particles in an anisotropic conductive material and the interval between electrodes can be further narrowed” [paragraph 0055].

 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. in view of Yamamoto et al. as applied to claim 1 above, and further in view of Llao et al. (US PG. Pub. 2017/0271290).


 	Llao teaches a connection structure (fig. 3, 3 [title] Llao states, “conductive connecting layer 3”) wherein, when viewing a portion where the first electrode (112 [paragraph 0020] Llao states, “bonding pad 112”) and the second electrode (22 [paragraph 0020] Llao states, “bonding pad 22”) face each other in a stacking direction of the first electrode, the connection portion, and the second electrode (see fig. 2), the solder portion (C2 [paragraph 0027] Llao states, “the conductive material C2 comprises a metal or an alloy with a melting point lower than 300.degree. C., such as bismuth (Bi), tin (Sn), silver (Ag) or indium (In), or the alloy composed of at least two metals described above, for example Sn--Bi--Ag alloy”; tin is a commonly used material for “solder”) in the connection portion is placed in 50% or more of 100% of the area of the portion where the first electrode (112) and the second electrode (22) face each other ([paragraph 0026] Llao states, “The content of the conductive material C2 in the current conductive area 31 is higher than 75%”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive material as taught by Karashima in view of Yamamoto with the solder portion in the connection portion being 50% or more at the location between the first and second electrodes as taught by .

 	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. in view of Yamamoto et al. as applied to claim 1 above, and further in view of Masui et al. (US PG. Pub. 2015/0008022).

Regarding claim 12 – Karashima in view of Yamamoto teach the conductive material according to claim 1, but fail to teach wherein the conductive material further comprising a thermal cationic initiator and a thermal radical generator.
 	Masui teaches a conductive material (fig. 4, 24 [paragraph 0158] Masui states, “connection part 24 is formed of a conductive material (such as an anisotropic conductive material)”) wherein the conductive material (24) further comprising a thermal cationic initiator ([paragraph 0108 & 0132] Masui states, “A thermal curing agent with a reaction initiation temperature at a high-temperature side is preferably a thermal cation generator…Examples of the thermal cation generator include iodonium-based curing agents…Examples of the iodonium-based cationic curing agent include bis(4-tert-butylphenyl)iodonium hexafluorophosphate”) and a thermal radical generator ([paragraph 0141] Masui states, “thermal radical generator is not particularly limited, and examples thereof include…azobisisobutyronitrile (AIBN)”).


Regarding claim 13 – Karashima in view of Yamamoto and Masui teach the conductive material according to claim 12, wherein the thermal cationic initiator comprises bis(4-tert~butylphenyl)iodonium hexafluorophosphate  ([paragraph 0108 & 0132] Masui states, “A thermal curing agent with a reaction initiation temperature at a high-temperature side is preferably a thermal cation generator…Examples of the thermal cation generator include iodonium-based curing agents…Examples of the iodonium-based cationic curing agent include bis(4-tert-butylphenyl)iodonium hexafluorophosphate”) and the thermal radical generator comprises azobisisobutyronitrile ([paragraph 0141] Masui states, “thermal radical generator is not particularly limited, and examples thereof include…azobisisobutyronitrile (AIBN)”).

Response to Arguments
 Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.

Examiner disagrees. Chen states at paragraph 0034 “0.5 parts by weight of boron trifluoride-ethylamine complex” which Applicant states in its remarks equates to a 0.332% content by weight which falls between the claimed range .1% to 1.5%. The reference is not required to show the entire claimed range to show obviousness but merely a value within the range showing that the material/amount is not considered new/unique regarding the claims patentability.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “yellowing of the conductive material can be sufficiently suppressed during heating”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tatsuzawa et al. (US PG. Pub. 2010/0277885) discloses a circuit connecting material and structure for connecting circuit member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847